Citation Nr: 0408915	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  96-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected status postoperative residuals 
of a right knee injury with osteoarthritis and synovitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1988 and from February 1992 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in Wichita, Kansas.  
In the course of this appeal, the veteran relocated and his 
file was transferred to the St. Louis VARO.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a left knee disorder, and the VA has made reasonable 
efforts to develop such evidence.

2.  A left knee disorder is not a disorder of service origin 
or attributable to any incident therein.

3.  A right knee disorder is currently manifested by 
subjective complaints of pain; objective findings show a 
slight trace of instability and crepitus.
 

CONCLUSION OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The criteria for a rating higher then 20 percent for 
service-connected status postoperative residuals of a right 
knee injury with osteoarthritis and synovitis, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating actions of January 1996 and August 
1996 were issued long before the enactment of VCAA requiring 
notice to the veteran.  Thus, in order to satisfy the holding 
in Pelegrini, the Board would have to dismiss as void ab 
initio, the rating decisions of the RO which were promulgated 
prior to providing the veteran full VCAA notice.  The result 
of this action would require that the entire rating process 
be reinitiated, with the claimant being provided VCAA notice 
and an appropriate amount of time to respond before an 
initial rating action, the filing by the claimant of a notice 
of disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
January 1996 and August 1996 rating decisions, in the August 
1996 and January 1997 statement of the case, January 1997, 
June 1999, December 2002, April 2003 and August 2003 
supplemental statements of the case and VA letters to the 
veteran dated in July 1998, March 2003, May 2003 and August 
2003 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran has 
submitted written arguments and testimony.  The rating 
decisions and statements of the case and supplemental 
statements of the case, provided notice to the veteran of 
what was revealed by the evidence of record.  Additionally, 
these documents notified him why this evidence was 
insufficient to award the benefit sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from June 1973 to September 
1988 and from February 1992 to June 1995.

Service medical records show that on medical examination 
performed for Regular Army ("RA") enlistment in January 1973, 
the veteran's lower extremities were listed as normal.  In a 
report of medical history, performed in conjunction with his 
RA enlistment examination, he denied a history of "trick" 
or locked knee.  Service medical records reflect treatment 
for right knee.  In a clinical record dated May 1979 he 
reported that he injured his right and left knee in jump 
school and experienced continuing symptoms.  The diagnosis 
was mild antero-medial rotary instability of the left knee.  
In a report of medical examination performed in May 1979, by 
the medical board, the veteran's lower extremities were 
listed as abnormal.   No summary as to this evaluation 
followed the report.  A medical examination performed for a 
flight physical in September 1981, revealed the veteran's 
lower extremities were clinically evaluated as normal.  In 
the accompanying report of medical history the veteran noted 
a history of a "tricked" or locked knee.  A November 1983 
periodic examination, it was indicated that the veteran's 
lower extremities were abnormal; with the explanation that he 
had a grossly deformed right knee.  A treatment record dated 
March 1988 shows the veteran presented with complaints of 
medial left knee pain.  The examiner suggested continued 
rehabilitation for both knees.  A March 1988 X-ray study of 
the left knee revealed a normal left knee.  On separation 
examination, dated March 1995, the veteran's lower 
extremities were listed as abnormal and again the explanation 
was that he had a severely deformed right knee.  No 
complaints of left knee pain were noted on the separation 
examination.

In an October 1988 decision, the RO established service 
connection and a 30 percent disability rating was assigned 
for a right knee disorder, effective September 7, 1988.  In a 
September 1991 RO decision, the rating was decreased to 20 
percent and the 20 percent disability rating has remained in 
effect since that time.  The veteran's claim for a higher 
rating was received in July 1995.

An X-ray study of the veteran's left knee dated May 1991 
revealed evidence of residuals from previous Osgood-
Schlatter's pathology.  During a VA examination in June 1991 
the veteran complained of tenderness in the left knee joint 
but no physical abnormality was noted.  

A service department medical examination report, obtained for 
the purpose of TDRL placement, dated August 1991, shows the 
veteran complained of left knee pain which had increased 
since his last examination in 1988.  The diagnosis was left 
knee instability, probably secondary to anterior cruciate 
ligament insufficiency with mild to moderate instability.  An 
X-ray study of the knees revealed bilateral genu varum.  

In a statement from the veteran dated February 1996 he 
reported that he injured both knees and had arthritis.  He 
further stated that he needed a right knee replacement.  

During a January 1998 travel Board hearing, the veteran 
testified that he injured both knees during a parachute jump.  
He reported continuing physical therapy on the left knee 
while in the Army and stated that his right knee was worse 
then his left.  He stated that he was medically discharged 
from service due to injuries to both knees.   

The Board remanded this case in June 1998, March 2000 and 
March 2003.  In June 1998, the case was remanded to afford 
the veteran a VA examination and to obtain additional medical 
records.  In March 2000, the Board remanded the case to the 
RO for another VA orthopedic examination of the veteran's 
bilateral knee disorder, and to obtain any additional medical 
records reflecting treatment for the bilateral knee disorder.  
In March 2003, the case was remanded for further compliance 
with VCAA.

VA outpatient treatment notes dated August 1998 to April 2003 
reflect treatment for a variety of disorders including 
bilateral knee pain.  In August 1998 the veteran presented 
with complaints of bilateral knee pain.  He related that in 
July 1998, he sustained a fractured right femur in a motor 
vehicle accident.  More recently, he reported injuring his 
right knee, when he stepped off a curb.  He gave a history of 
having injured his right knee during a parachute jump in 
service and suffered an anterior cruciate ligament tear on 
the left knee and a meniscal tear on the right knee.  The 
pertinent diagnostic assessment was tricompartmental 
degenerative joint disease of the right knee and anterior 
cruciate ligament deficiency of the left knee.  September 
1998 X-ray studies of the knee revealed marked degenerative 
changes in the right knee, and a normal left knee.   

During a VA examination in June 1999, the veteran complained 
of pain in both knees.  He reported that his right knee 
swelled and was painful and he lacked full range of motion.  
His left knee was painful medially and laterally and had a 
tendency to "pop".  Physical examination of the right knee 
revealed flexion to 90 degrees and extension to 0 degrees.  
There were well-healed, nontender anteromedial and 
posteromedial surgical scars on the right knee and it was 
stable to varus and valgus stress.  Physical examination of 
the left knee revealed no abnormalities.  The diagnoses were 
traumatic arthritis of the right knee and painful left knee.  
The examiner commented that an X-ray study of the right knee 
completed in August 1998, showed marked degenerative changes 
and an X-ray study of the left knee completed in September 
1998 was interpreted as being normal.  He reported that he 
reviewed the service medical records and they were silent for 
complaints or treatment of the left knee.  The examiner 
opined that there was no objective evidence either on 
physical examination or by documentation to substantiate the 
veteran's complaints that his left knee disorder was caused 
by his right knee disorder.  Moreover, the examiner found 
that the knee disorders were totally unrelated.  In regards 
to the right knee disorder, he opined that the veteran 
suffered from a serious and progressive right knee disorder, 
which from a functional standpoint, has significantly 
deteriorated over the years.        

During a December 2002 VA examination, the veteran complained 
of bilateral knee pain which was worse in the right knee.  He 
reported that the pain in the right knee was constant and was 
aggravated when walking more than two blocks.  He further 
reported that the knee swelled and he required the use of a 
cane approximately once a week.  His left knee occasionally 
"popped" but upon taking Motrin the left knee was fine.  
Physical examination of the right knee revealed well-healed 
surgical scars both anteromedially and posteromedially.  
Flexion was to 90 degrees and extension lacked 10 degrees of 
completion.  The knee was stable to varus and valgus stress.  
There was a slight trace of instability of the right knee.  
The diagnostic impressions were traumatic arthritis of the 
right knee and left knee pain of unknown etiology.  The 
examiner opined that left knee complaints were totally 
unrelated to the veteran's left knee disorder or to events 
which occurred during military service and left knee findings 
as of the date of the present examination were perfectly 
normal.  He further noted that approximately two months prior 
to the examination the veteran injured his left ankle which 
jogging.  The fact that the veteran could jog indicates that 
the bilateral knee problems were not totally incapacitating.  
The examiner noted that the veteran's range of motion has 
deteriorated in the last three years.

In March 2003, the veteran presented in the emergency room 
after falling off a bike a few days prior.  The diagnosis was 
sprained left knee.  An X-ray study noted no fractures or 
dislocation of the left knee, with soft tissue swelling and 
minimal osteoarthritic changes in the parellofemoral joint.  
No fracture was noted.

At a June 2003 VA orthopedic examination the veteran stated 
that his left knee has been bothering him and when he rode 
his bike he noticed his knee making a clicking sound.  He 
reported that he experienced left knee pain for years.  Range 
of motion of the right knee was -5 to 110 degrees with coarse 
crepitus.  Medial lateral McMurray's maneuvers, anterior 
drawer sign, posterior drawer sign and Lachman's sign were 
all negative.  The examiner opined that the veteran was 
functioning well with both knees.

Analysis
Service Connection

The veteran contends that he incurred a left knee disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Service medical records show that in May 1979, the veteran 
complained of left knee pain and was diagnosed with mild 
instability of the left knee.  In March 1988 the veteran 
again complained of left knee pain and an X-ray study 
revealed a normal left knee.  There is no evidence of a left 
knee disorder at separation in March 1995.

From May 1991 to August 1991 the veteran had continuing 
complaints of left knee pain, but no diagnosis was rendered.  

In June 1999 a VA examiner reported that there was no 
objective evidence, either on physical examination or by 
documentation, to substantiate the veteran's complaints that 
his left knee disorder was caused by his right knee disorder.  
Moreover, the examiner found that the knee disorders were 
totally unrelated.  In December 2002, the same VA examiner 
found that examination of the left knee was perfectly normal.  
He noted that approximately two months prior to the 
examination the veteran injured his left ankle which jogging 
and concluded that the fact that the veteran could jog 
indicated that his knee disorder was not totally 
incapacitating.  The examiner again found that there was no 
correlation between the veteran's service-connected right 
knee disorder and present complaints of pain in his left 
knee.  The diagnosis was left knee pain of an unknown 
etiology.  Such conclusions are consistent with the absence 
of a documented left knee disorder during service and with 
the veteran's post-service medical records.  

Furthermore, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
left knee disorder is linked to service.  The veteran has 
asserted that he incurred a left knee disorder as a result of 
his service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's left knee disorder is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Rating

The veteran contends that his service-connected right knee 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The RO has rated the veteran under Diagnostic Code 5257 and 
5261.  Diagnostic Code 5257 provides evaluations for 
recurrent subluxation or lateral instability of the knee 
without reference to limitation of motion.  Under this code, 
a 10 percent evaluation is warranted for slight disability, a 
20 percent evaluation is warranted for moderate disability 
and a 30 percent evaluation is warranted for severe 
disability.  See 38 C.F.R. § 4.71a.  

In the veteran's case, the Board finds that the 
symptomatology manifested by the veteran's right knee 
disorder is not commensurate with more than moderate 
instability under Diagnostic Code 5257.  The veteran 
complains that his knee is constantly in pain and is 
aggravated when walking more than two blocks.  He also 
reported swelling and the use of a cane once a week.  On VA 
examination in June 1999, the examiner noted that the veteran 
suffered from a serious and progressive right knee disorder, 
which from a functional standpoint, had significantly 
deteriorated over the years.  At the most recent VA 
examination, conducted in December 2002, a slight trace of 
instability was noted and the examiner opined that the 
veteran's range of motion had deteriorated over the last 
three years.  The diagnosis was traumatic arthritis of the 
right knee.  Without medical evidence of severe recurrent 
subluxation or lateral instability, a disability evaluation 
in excess of 20 percent for a right knee disorder is not 
warranted.  

The RO has also rated the veteran under Diagnostic Code 5261.  
Under this code, a 0 percent evaluation is warranted if 
limitation of extension of the leg is limited to 5 degrees.  
A 10 percent evaluation is warranted if extension is limited 
to 10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees, a 30 percent evaluation 
is warranted if extension is limited to 20 degrees, a 40 
percent evaluation is warranted if extension is limited to 30 
degrees and 50 percent evaluation is warranted if extension 
is limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

Range of motion studies conducted during the June 2003 VA 
examination clearly show the veteran had no more than slight 
limitation of motion of the right knee, from -5 degrees to 
110 degrees.  See 38 C.F.R. § 4.71, Plate II (0 degrees to 
140 degrees being normal).  These findings do not meet the 
criteria for a higher evaluation under Diagnostic Code 5261.
  
A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code for the veteran's 
right knee disorder.  Even considering his complaints of 
constant pain, in the absence of evidence of or disability 
comparable to ankylosis, dislocated or removal of knee 
cartilage, nonunion or malunion of the tibia and fibula, or 
genu recurvatum, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5256, 5258, 5259, 5262, or 
5263, respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

As pain on use obviously is contemplated in the rating 
criteria, and there is no medical evidence or other 
indication of functional loss (such as weakness, limited or 
excess motion, fatigability, or incoordination) due to the 
veteran's right knee disability, there is no basis for 
assignment of a higher evaluation pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca decision noted 
above.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected right  knee 
disorder.  In addition, there is no medical evidence that his 
right knee disability has caused marked interference with 
employment.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected status postoperative residuals of a 
right knee injury with osteoarthritis and synovitis is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



